DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-7 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: the nth primary gate voltage has a high level during a first high level section of the first initialization period, the first sampling period, the second initialization period and the second sampling period, and wherein the nth secondary gate voltage has the high level during a second high level section of the first sampling period and has the high level during a third high level section of the second sampling period longer than the second high level section.
Kanda discloses generating a primary scan signal, secondary scan signal, Vdata, a first initialization period and writing period ([0044, 0049-0053], See Figs. 2 and 3), but fails to disclose a second initialization period, second sampling period and the secondary gate voltage has a longer high level section in the second sampling period than the first sampling period during the second high level section. Hans discloses a plurality of frames ([0063], See Fig. 2) which would enable a second initialization period and sampling period, but fails to disclose the secondary gate voltage has a longer high 

As per claim 4, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: a first thin film transistor being switched according to the nth primary gate voltage and receiving an initialization voltage; a second thin film transistor being switched according to the nth primary gate voltage; a third thin film transistor being switched according to an nth emission voltage for sensing the threshold voltage and receiving a high level voltage; BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/BFF/smtApplication No.: 15/838,865Docket No.: 3430-0367PUS1 Reply to Office Action of November 23, 2020Page 4 of 9a fourth thin film transistor being switched according to an (n-1)th emission voltage for sensing the threshold voltage; a switching thin film transistor being switched according to the nth secondary gate voltage and receiving the data voltage; a driving thin film transistor connected to the second to fourth thin film transistors; a storage capacitor connected to the first thin film transistor and the driving thin film transistor; and an emission part connected to the fourth thin film transistor and receiving a low level voltage.
Kanda discloses a plurality of transistors controlled by two scan lines, capacity element and light-emitting element ([0040-0049], See Figs. 2 and 3), but fails to disclose the pixel structure and associated driving. Hans discloses a plurality of frames ([0063], See Fig. 2), but fails to disclose the pixel structure and associated driving. Yamazaki discloses a writing period in the first frame is shorter than the writing period in the second frame (Col. 4 lines 65 to 67 and Col. 5 lines 1 to 33, See Figs. 1B and 1C), but the pixel structure and associated driving. References Uemura and Suyama fail to disclose the deficiencies of Kanda.

As per claim 12, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: the nth primary gate voltage has a high level during a first high level section of the first initialization period, the first sampling period, the second initialization period and the second sampling period, and wherein the nth secondary gate voltage has the high level during a second high level section of the first sampling period and has the high level during a third high level section of the second sampling period longer than the second high level section.
Kanda discloses generating a primary scan signal, secondary scan signal, Vdata, a first initialization period and writing period ([0044, 0049-0053], See Figs. 2 and 3), but .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624